The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant’s election without traverse of Species V (Figure 8B) in the reply filed on July 22, 2022 is acknowledged.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Specifically, the claim recites that the speaker system “having a ratio of a Vas to a Vb of less than 2.”  However, the specification only teaches that “the ratio of the area of the speaker enclosure combined with the stiffness of speaker (Vas) to the volume of the box or enclosure (Vb) is less than about 2, …” (see para. 0051, specification).  However, it is not understood from this disclosure what exactly Vas or Vb represents or how it can be determined.  Nor, cannot it be determined how an area of the speaker enclosure can be combined with the stiffness of speaker to produce the value Vas.  Similarly, what specifically is the area of the speaker enclosure combined with the stiffness of speaker and what specifically is the box or enclosure?  As such, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the claim recites that the speaker system “having a ratio of a Vas to a Vb of less than 2.”  However, it is not understood what exactly Vas or Vb represents or how it can be determined.  Nor, cannot it be determined, in light of the specification (see para. 0051), how Vas or Vb can be each determined, such that the claimed “ratio of a Vas to a Vb of less than 2” can be understood and determined.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurrell et al. (US 10,271,127).
	Regarding claim 1, Hurrell discloses an electronic device (see figures 1A-1C & 2A, for example).  The electronic device, comprising:  a housing 104 defining an aperture; a display 102 (coverglass) positioned in the aperture, the display 102 and the housing 104 defining an internal volume (see col. 1, line 67, through col. 2, line 1, regarding “a display assembly covering the front opening and cooperating with the housing to define an interior volume”); a speaker enclosure positioned in the internal volume, the speaker enclosure and the housing 104 defining a speaker volume (see fig. 1B, for example, which illustrates with arrows that the speaker 106 includes a speaker enclosure having a back volume 216 that is open to the internal volume); and a speaker module (e.g., diaphragm 114, magnet assembly 208, coil 210, etc.) positioned in the internal volume and in fluid communication with the speaker volume.
	Regarding claims 2 and 3, the speaker module (e.g., diaphragm 114) comprises a first side, and a second side opposite the first side.  The first side (e.g., top side) is in fluid communication with an ambient environment (see col. 5, lines 54-55, regarding “front volume 214 can be in communication with the external environment”).  The second side (e.g., bottom side) is in fluid communication with the speaker volume.
	Regarding claim 10, the speaker enclosure comprises a five-side box configured to be sealed to the housing.  Note:  the speaker enclosure of speaker 106 has an opening open to the bottom (see arrows) and thus, is considered a five side box below the diaphragm 114 as claimed.
	Regarding claim 11, the speaker enclosure comprises a support rib disposed within the speaker volume.  Note:  Hurrell discloses “speaker surround 202 with a pressure resistant geometry … configured to flexibly couple diaphragm 114 to lower housing component 204” (see col. 5, lines 21-24), which is considered to be the claimed support rib.  See fig. 2A.
	Regarding claim 14, the speaker enclosure is positioned between the display 102 and a surface of the housing 104 at least partially defining the internal volume.

Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Devantier et al. (US 11,102,585).
Regarding claim 15, Devantier discloses an electronic device (e.g., tv).  See figures 5A-5G & 10B, for example.  The electronic device, comprising:  a housing at least partially defining an internal volume (e.g., tv housing); a speaker enclosure disposed in the internal volume, the speaker enclosure at least partially defining a speaker volume 1031 having a thickness of between 1.7 and 2.3 mm (see fig. 10B, for example, illustrating speaker volume 1031 having thickness of 2 mm); a speaker module (e.g., diaphragm, coil) disposed in the internal volume 320 and in fluid communication with the speaker volume 1031; and a processor and memory disposed in the internal volume (note:  an electronic tv inherently includes a processor and memory).
Regarding claim 16, the speaker volume 1031 is isolated from the ambient environment.
Regarding claim 17, the speaker enclosure comprises a six-sided box as claimed.
Regarding claim 19, the speaker module directs a negative acoustic wave into the speaker volume 1031, and the negative acoustic wave generates a desired acoustic output (e.g., vibrates the diaphragm).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hurrell et al. (US 10,271,127), as applied to claim 1 above, in further view of Chang (US 10,645,485).
	Hurrell discloses the invention as claimed, including that a speaker module 310 is positioned in the internal volume and at least partially defining a speaker volume 312 (see fig. 3A), but fails to specifically teach a second speaker enclosure positioned in the internal volume and at least partially defining a second speaker volume and a second speaker module positioned in the internal volume in fluid communication with the second speaker volume.  Note, however, that a speaker volume 314 is disclosed adjacent speaker volume 312 (see fig. 3A).  Chang discloses an electronic device including a plurality of speaker modules (e.g., woofer module, left/right speaker modules) positioned in an internal volume of the electronic device, in the same field of endeavor, for the purpose of separately producing sound from each of the speaker modules positioned in the electronic device.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hurrell, in view of Chang, such that a second speaker module (e.g., woofer) can be positioned in the internal volume of the electronic device of Hurrell.  Specifically, a second speaker enclosure is positioned in the internal volume and at least partially defining a second speaker volume and a second speaker module is positioned in the internal volume in fluid communication with the second speaker volume as claimed (e.g., second speaker module positioned into volume 314 of fig. 3A of Hurrell).  A practitioner in the art would have been motivated to do this for the purpose of providing an additional speaker in the electronic device for improved audio fidelity (e.g., providing a woofer for low frequency sounds).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hurrell et al. (US 10,271,127), as applied to claim 1 above, in further view of support.apple.com.
Hurrell discloses the invention as claimed, including that the display 102 at least partially defines a first exterior surface of the electronic device and that the housing 104 at least partially defines a second exterior surface of the electronic device positioned opposite the first exterior surface, but fails to specifically teach that a distance from the first exterior surface to the second exterior surface is between  9 mm and 13 mm.  However, it is manifestly well known in the art, as further taught by support.apple.com, that electronic devices such as an iPod mini (second generation) can have a thickness between 9mm and 13 mm (for example, at support.apple.com, Apple teaches that the iPod mini, second generation, has a thickness of 13 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hurrell, in view of support.apple.com, such that the a distance from the first exterior surface to the second exterior surface is between 9 mm and 13 mm.  A practitioner in the art would have been motivated to do this for the purpose providing the electronic device of Hurrell with a thickness that is on par with known portable electronic devices such as the iPod mini (second generation).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Devantier et al. (US 11,102,585), as applied to claim 15 above, in further view of Yamaguchi et al. (US 9,843,659)
Devantier discloses the invention as claimed, including that the speaker enclosure defines an aperture (e.g., vent openings), but fails to specifically teach that the electronic device further includes a sealing film occluding the aperture, the sealing film disposed between the speaker enclosure and the housing.   Yamaguchi discloses an electronic device including apertures (e.g., sound holes 15, 17) that are sealed by water impermeable film 20 to occlude a speaker, in the same field of endeavor, for the purpose of protecting the speaker from foreign material such as water (see col. 2, lines 13-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Devantier, in view of Yamaguchi, such that the electronic device further includes a sealing film occluding the aperture, the sealing film disposed between the speaker enclosure and the housing.  The practitioner in the art would have been motivated to do this for the purpose of protecting the speaker from foreign material such as water.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a speaker system for an electronic device.
Claims 4-6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
July 27, 2022